Exhibit 10(r)
POTASH CORPORATION OF SASKATCHEWAN INC.
AMENDMENT TO THE
SUPPLEMENTAL EXECUTIVE RETIREMENT INCOME PLAN
     WHEREAS, the Potash Corporation of Saskatchewan Inc., a corporation
organized under the laws of Canada (the “Corporation”), established the
Supplemental Executive Retirement Income Plan on May 9, 1991, which was most
recently amended and restated as of May 1, 2000 and subsequently amended on
February 27, 2003 and March 22, 2004 (the “Supplemental Plan”);
     WHEREAS, the Corporation now desires to amend the Supplemental Plan to
incorporate a new formula for computing Executives’ benefits under the
Supplemental Plan with respect to services performed on and after July 1, 2009;
     NOW, THEREFORE, the Supplemental Plan is hereby amended, effective as of
July 1, 2009, as follows (the “Amendment”):
     1. Paragraph 6 of the Supplemental Plan is hereby amended in its entirety
to read as follows:

  “6.    The annual retirement benefit payable under the Supplemental Plan shall
be calculated as follows:     a.   the sum of i) and ii), where:

  i)   is equal to 2% of the executive’s average three highest calendar years’
earnings                             multiplied by         the executive’s years
(including partial years calculated to the last full month completed) of
Continuous Service (as defined under the Potash Corporation of Saskatchewan Inc.
Pension Plan (the “Pension Plan”)) up to a maximum of 35 years, to the extent
that such Continuous Service was completed before July 1, 2009; and     ii)   is
equal to 2% of the executive’s average earnings for the three consecutive
calendar years during which the executive’s earnings were the highest        
                    multiplied by         the executive’s years (including
partial years calculated to the last full month completed) of Continuous Service
up to a maximum of 35 years, provided that (A) such Continuous Service was
completed on and after July 1, 2009 and (B) the sum of the years of Continuous
Service taken into

 



--------------------------------------------------------------------------------



 



      account under section (a)(i) and this section (a)(ii) does not exceed 35  
                          minus

  b.   the annual retirement benefit which can be provided under the Pension
Plan.”

     2. Section (a) of paragraph 7 of the Supplemental Plan is hereby amended in
its entirety to read as follows:

  “a.    100% of all bonuses paid or payable to the executive in a calendar year
pursuant to the Corporation’s annual short-term incentive plan or any similar
plan substituted therefor; provided, however, that for purposes of paragraph
6(a)(ii) of the Supplemental Plan, the bonus amount taken into account in
calculating earnings shall not exceed the Executive’s annual base pay on which
such bonus was based pursuant to the terms of the Corporation’s annual
short-term incentive plan; and”

     3. In all other respects the Agreement remains unchanged.
IN WITNESS WHEREOF the Corporation has executed this Amendment this 23 day of
February, 2009.

            POTASH CORPORATION OF
SASKATCHEWAN INC.
        /s/ Barbara Jane Irwin     By:   /s/ John W. Estey                    

